Exhibit 99.1 Investor Contact: Press Contact: Frank Gordon Brian Beades 212.810.5858 212.810.5596 BlackRock Kelso Capital Corporation Declares Regular First Quarter Dividend of $0.43 per Share, To Report Earnings for Fourth Quarter and Fiscal Year Ended December 31, 2007 on March 10 New York, March 6, 2008 - BlackRock Kelso Capital Corporation (NASDAQ:BKCC) (“BlackRock Kelso” or the “Company”) announced today that its Board of Directors has declared a first quarter dividend of $0.43 per share payable on March 31, 2008 to stockholders of record as of March 17, BlackRock Kelso also announced that it will report earnings for the fourth quarter and fiscal year ended December 31, 2007 on Monday, March 10, 2008 prior to the opening of the financial markets. BlackRock Kelso invites all interested persons to attend its webcast/teleconference call at 4:30 p.m. (Eastern Time) on Monday, March 10, 2008 to discuss its fourth quarter and fiscal year 2007 financial results.The Company’s fourth quarter and fiscal year 2007 earnings release will be available in the investor relations section of its website, www.blackrockkelso.com. Members of the public who are interested in participating in the teleconference should dial, from the United States, (800) 374-0176, or from outside the United States, (706) 679-3431, shortly before 4:30 p.m. on Monday, March 10, 2008 and reference the BlackRock Kelso Capital Corporation Conference Call (ID Number 38246468).A live, listen-only webcast will also be available via the investor relations section of www.blackrockkelso.com. Both the teleconference and webcast will be available for replay by 8:00 p.m. on Monday, March 10, 2008 and ending at midnight on Monday, March 17, 2008.To access the replay of the teleconference, callers from the United States should dial (800) 642-1687 and callers from outside the United States should dial (706) 645-9291 and enter the Conference ID Number 38246468.To access the webcast, please visit the investor relations section of www.blackrockkelso.com. About BlackRock Kelso Capital Corporation BlackRock
